United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Union, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1756
Issued: February 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 14, 2017 appellant, through counsel, filed a timely appeal from a June 14,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a right retinal
condition and right cataract due to accepted occupational exposures on or before
September 3, 2013.
FACTUAL HISTORY
On April 21, 2016 appellant, then a 48-year-old program assistant, filed an occupational
disease claim (Form CA-2) alleging that on or before September 30, 2013, exposure to an
ultraviolet (UV) blue-light lamp used to examine security markings on passenger credentials
caused a right epiretinal membrane (ERM), resulting in loss of visual acuity, loss of depth
perception, double vision, visual distortion, photophobia, dizziness, and headaches. She argued
that UV light exposure accelerated her condition because the average epiretinal membrane
patient was diagnosed at approximately 75 years of age, and her symptoms began at age 47.
Appellant’s supervisor noted that appellant was last exposed to the UV lamp on February 9,
2014, when she was reassigned from the screening unit to an administrative assistant position.
In a July 29, 2016 letter, OWCP requested that appellant submit additional factual and
medical evidence in support of her claim, including factual evidence to establish the alleged
exposure to UV light and a narrative report from her attending physician with an explanation of
how and why UV light exposure at work would cause an epiretinal membrane. It afforded her 30
days to submit such evidence.
In response, appellant submitted an August 22, 2016 letter, in which she alleged exposure
to the UV screening lamp for at least one hour a day, five days a week, for two years while
performing required traveler credential checks. She noted that the employing establishment had
changed to a larger-sized lightbulb that did not fit properly within the lamp housing. “A large
part of the bulb was exposed and stuck out the bottom of the lamp.” Visual distortions in
appellant’s right eye led her to seek treatment in September 2013. Appellant underwent a
vitrectomy in May 2014 and cataract removal on August 19, 2016.
By decision dated October 19, 2016, OWCP denied appellant’s claim. It accepted that
the claimed exposure to UV occurred as alleged, but found that appellant failed to establish an
injury or condition causally related to these exposures as she submitted no medical evidence in
support of her claim.
In a letter dated and received on November 1, 2016, appellant, through counsel, requested
a telephonic oral hearing before a representative of OWCP’s Branch of Hearings and Review.
At the hearing, held May 11, 2017, counsel indicated that appellant would submit additional
medical evidence. The hearing representative held the record open for 30 days.
In a May 31, 2017 letter, counsel submitted an October 12, 2013 inquiry to the employing
establishment from a passenger, who was also a physician, asserting that the unshielded UV
bulbs used by the security screeners at the employing establishment created a “definite risk for
developing cataracts and/or retinal damage.” The employing establishment responded in a
November 5, 2014 e-mail that “the spiral UV bulbs in the lamps that are currently being utilized
do in fact extend out of their housing. In order to prevent any occupational hazards, we are in
2

the process of exploring alternate bulbs or lamps that will meet the needs of security and safety
for TSA [the employing establishment] employees and the traveling public.”
Counsel also provided a March 6, 2017 report from Dr. Ronald H. Krasney, a Boardcertified ophthalmologist, reviewing unspecified medical records and a statement from appellant.
Dr. Krasney did not examine appellant. He noted that she underwent a laser-assisted in situ
keratomileusis (LASIK) procedure on an unspecified date prior to the retinal and cataract
surgeries. Dr. Krasney explained that while ERM onset was generally age related, he had seen
several patients who developed an ERM in their forties. He noted that appellant’s complaints of
headaches and dizziness were “issues not generally associated or reported” with an ERM.
Dr. Krasney concluded that, while ultraviolet light was a “potential contributor” to cataract
formation, a “comprehensive medical literature search” revealed no association between UV
light exposure and ERM. He noted that appellant’s attending ophthalmic surgeon opined that the
cause of appellant’s ERM was unknown. Dr. Krasney posited that the retinal surgery may have
hastened the development of appellant’s cataract.
By decision dated June 14, 2017, OWCP’s hearing representative affirmed OWCP’s
October 19, 2016 decision, finding that Dr. Krasney’s opinion clearly negated any causal
relationship between the claimed ERM and UV light exposure at work. She found that as the
medical evidence of record did not support the claimed causal relationship, it did not warrant
further development by OWCP.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
An occupational disease is defined as a condition produced by the work environment
over a period longer than a single workday or shift.6 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; (2) factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; and (3) medical
evidence establishing that the employment factors identified by the claimant were the proximate
cause of the condition for which compensation is claimed or, stated differently, medical evidence
3

Supra note 2.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

6

20 C.F.R. § 10.5(q).

3

establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant.
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
Appellant alleged a right ERM and right cataract developed due to exposure to a UV
blue-light screening lamp on or before September 30, 2013. OWCP accepted that these
exposures occurred at the time, place, and in the manner alleged, but denied the claim as the
medical evidence was insufficient to establish causal relationship.
In support of her claim, appellant provided a March 6, 2017 report from Dr. Krasney, a
Board-certified ophthalmologist. He explained that appellant’s attending ophthalmologic
surgeon opined that the etiology of appellant’s ERM was unknown, and that a thorough review
of medical literature revealed no association between ERM and UV light exposure. Dr. Krasney
commented that exposure to UV light could contribute to cataract formation, but that the ERM
surgery could also have a causal role. He noted that appellant also underwent a LASIK
procedure. Dr. Krasney provided medical rationale negating a causal relationship between the
accepted UV light exposure and the development of ERM. Therefore, his opinion cannot meet
appellant’s burden of proof.8
The Board notes that insofar as the October 12, 2013 customer assertions about UV light
were apparently made by a physician who was a passenger, that these comments do not
constitute probative medical evidence. There is no evidence of record that the type of lamp
observed by this customer was identical to that utilized by appellant. Also, there is no evidence
that the customer medically assessed or examined appellant at any time.
As appellant failed to submit sufficient rationalized medical evidence setting forth the
pathophysiologic mechanisms by which the accepted UV light exposures would cause the
claimed right ERM and cataract, she failed to meet her burden of proof to establish causal
relationship.
On appeal counsel contends that OWCP’s June 14, 2017 decision is contrary to fact and
law. As set forth above, appellant did not submit sufficient medical evidence to meet her burden
of proof to establish causal relationship.
7

Solomon Polen, 51 ECAB 341 (2000).

8

Deborah L. Beatty, 54 ECAB 340 (2003).

4

Appellant may submit additional evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a right retinal condition and right cataract due to accepted occupational exposures on or
before September 3, 2013.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 14, 2017 is affirmed.
Issued: February 20, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

